

CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made as of November __, 2007 by and
between DK True Energy Development Ltd., a Cyprus company whose address is
Akropoleos, 44-46, 1st Floor, Flat/Office 101, P.C. 2012, Nicosia, Cyprus, and
RTP Secure Energy Corp., a Delaware corporation whose address is 400 West 9th
Street, Wilmington DE 19801 (collectively, the “Consultant”), and United
Heritage Corporation, a Utah corporation whose address is 1310 West Wall, Suite
A, Midland, Texas 79701 (the “Company”), in reference to the following:


RECITALS


WHEREAS, the Company, the Consultant and other parties who constitute
“Purchasers” have each entered into a Securities Purchase Agreement with the
Company on or about the date of this Agreement; and


WHEREAS, the Company is required to enter into this Agreement as a condition
precedent to closing the transactions contemplated by the Securities Purchase
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Consultant agree as
follows:


AGREEMENT


1. Term. The Company retains the Consultant and the Consultant accepts this
appointment with the Company for a period of one year, beginning on the date
hereof and ending on November __, 2008 (the “Term”).


2. Duties of Consultant. The Consultant agrees to perform the consulting
services set forth on Exhibit “A” to this Agreement and made a part of it (the
“Services”). The Consultant will determine the method, details and means of
performing the Services. The Consultant may, at the Consultant’s own expense,
use employees or other subcontractors to assist the Consultant with the
performance of the Services.


3. Compensation. 


3.1 Common Stock Warrants. The Company shall issue to the Consultant, as
compensation for the Services, Warrants, each in the form attached hereto as
Exhibit “B”, to purchase up to an aggregate of nine million shares of common
stock of the Company at an exercise price of $1.05 per share, as allocated on
Exhibit “C” attached hereto (collectively, the “Warrants”). The Consultant
understands and agrees that the Warrants are subject to the vesting conditions
set forth therein, including, without limitation, a condition that each such
warrant must be approved by the stockholders of the Company in accordance with
applicable federal securities laws and regulations and the rules and regulations
of any national stock exchange or inter-dealer quotation system on which the
Company’s securities are traded.
 
1

--------------------------------------------------------------------------------




3.2 Investor Representations.


(i) Investment. The Warrants to be acquired by the Consultant will be acquired
for investment for the Consultant’s own account, not as a nominee or agent, and
not with a view to the resale or distribution thereof.
 
(ii) Accredited Investor. The Consultant is an “Accredited Investor” as that
term is defined in Rule 501 of Regulation D promulgated under the Securities Act
of 1933, as amended (the “Securities Act”). The Consultant is able to bear the
economic risk of the Consultant’s investment in the Warrants pursuant to the
terms thereof, including a complete loss of the Consultant’s investment therein.
 
(iii) Restricted Securities. The Consultant understands that the Warrants, and
the shares issuable upon exercise thereof, may not be sold, transferred or
otherwise disposed of without registration under the Securities Act of 1933, as
amended, or an exemption therefrom.
 
(iv) Legend. Each certificate evidencing the Warrants shall be endorsed with the
legend substantially in the form set forth below:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS REGISTERED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY
THAT AN EXEMPTION THEREFROM IS AVAILABLE.”
 
4. Nondisclosure.


4.1 Access to Confidential Information. The Consultant agrees that during the
Term the Consultant will have access to and become acquainted with confidential
proprietary information which is owned by the Company and is regularly used in
the operation of the Company’s business (“Confidential Information”). The
Consultant agrees that the term “Confidential Information” as used in this
Agreement is to be broadly interpreted and includes (i) information that has, or
could have, commercial value for the business in which the Company is engaged,
or in which the Company may engage at a later time, and (ii) information that,
if disclosed without authorization, could be detrimental to the economic
interests of the Company. The Consultant agrees that the term “Confidential
Information” includes, without limitation, any patent, patent application,
copyright, trademark, trade name, service mark, service name, “know-how,”
negative “know-how,” trade secrets, customer and supplier identities,
characteristics and terms of agreement, details of customer or consultant
contracts, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisitions plans, science or
technical information, ideas, discoveries, designs, computer programs (including
source codes), financial forecasts, unpublished financial information, budgets,
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the Company, whether or not in written or tangible
form, and whether or not registered, and including all memoranda, notes,
summaries, plans, reports, records, documents and other evidence thereof. The
Consultant acknowledges that all Confidential Information, whether prepared by
the Consultant or otherwise acquired by the Consultant in any other way, shall
remain the exclusive property of the Company.
 
2

--------------------------------------------------------------------------------




4.3 Confidential Information. “Confidential Information” shall not include,
however, information that (i) is or becomes generally available to the public
other than as a result of a disclosure by the Consultant or its representatives
in violation of this Agreement; (ii) was known to the Consultant on a
non-confidential basis prior to its disclosure by the Company or its
representatives; (iii) becomes available to the Consultant on a non-confidential
basis from a person other than the Company or its representatives who is not
known to the Consultant to be otherwise bound by a confidentiality agreement
with the Company or any of its representatives, or is otherwise not known to the
Consultant to be under an obligation to the Company or any of its
representatives not to transmit the information to the Consultant; or (iv) was
independently developed by the Consultant without reference to or use of
information provided to the Consultant by or on behalf of the Company.


4.4 No Unfair Use by Consultant. The Consultant promises and agrees that the
Consultant (which shall include its employees and contractors) shall not misuse,
misappropriate, or disclose in any way to any person or entity any of the
Company’s Confidential Information, either directly or indirectly, nor will the
Consultant use the Confidential Information in any way or at any time except as
required in the course of the Consultant’s business relationship with the
Company. The Consultant agrees that the sale or unauthorized use or disclosure
of any of the Company’s Confidential Information constitutes unfair competition.


4.5 Further Acts. The Consultant agrees that, at any time during the term of
this Agreement or any extension thereof, upon the request of the Company and
without further compensation, but at no expense to the Consultant, the
Consultant shall perform any lawful acts, including the execution of papers and
oaths and the giving of testimony, that in the opinion of the Company, its
successors or assigns, may be necessary or desirable in order to obtain,
sustain, reissue and renew, and in order to enforce, perfect, record and
maintain, patent applications and United States and foreign patents on the
Company’s inventions, and copyright registrations on the Company’s inventions.


4.6 Obligations Survive Agreement. The Consultant’s obligations under this
Section 4 shall survive the expiration or termination of this Agreement for a
period of five (5) years.


5. Termination.


5.1 Termination on Default. Should either party default in the performance of
this Agreement or materially breach any of its provisions, the non-breaching
party shall provide written notice thereof to the other party, and such other
party shall have a reasonable period of time of not less than 30 days to cure
such default. In the event that such default or material breach is not timely
cured, the non-breaching party may terminate this Agreement by giving written
notification to the breaching party at the end of such cure period. Termination
shall be effective immediately on receipt of said termination notice. For
purposes of this section, material breaches of this Agreement shall be limited
to, (i) the failure by the Company to pay the compensation set forth in Section
3 above and fulfill its obligations under the Warrants; (ii) the willful breach
or habitual neglect by a party of the duties that said party is required to
perform under the terms of this Agreement; (iii) the Consultant’s commission of
acts of dishonesty, fraud, or material misrepresentation; (iv) the failure by
the Consultant or the Company to conform to all laws and regulations governing
the its duties as specifically set forth under this Agreement; or (v) failure of
the stockholders to approve of the warrants issued to the Consultant as
described in Section 3.
 
3

--------------------------------------------------------------------------------




5.2 Return of Company Property. Upon the termination or expiration of this
Agreement, the Consultant shall immediately transfer to the Company, at its
request and expense, all Confidential Information (including, but not limited
to, electronic files, records, documents, drawings, specifications, equipment
and similar items in its possession relating to the business of the Company,
including the work product of the Consultant created pursuant to this
Agreement), except that the Consultant may retain a copy in its legal files.


6. Status of Consultant. The Consultant understands and agrees that the
Consultant’s employees are not employees of the Company and that the
Consultant’s employees shall not be entitled to receive employee benefits from
the Company, including, but not limited to, sick leave, vacation, retirement,
death benefits, or an automobile. The Consultant shall be responsible for
providing, at the Consultant’s expense and in the Consultant’s name, disability,
worker’s compensation or other insurance as well as licenses and permits usual
or necessary for conducting the Services hereunder. Furthermore, the Consultant
shall pay, when and as due, any and all taxes incurred as a result of the
Consultant’s compensation hereunder, including estimated taxes, and shall
provide the Company with proof of said payments, upon demand. The Consultant
hereby agrees to indemnify the Company for any claims, losses, costs, fees,
liabilities, damages or injuries suffered by the Company arising out of the
Consultant’s breach of this section.


7. Representations and Indemnifications. 


7.1 Consultant. The Consultant represents that the Consultant has the
qualifications and ability to perform the Services in a professional manner,
without the advice, control, or supervision of the Company. The Consultant shall
indemnify, defend, and hold harmless the Company, and the Company’s officers,
directors, affiliates, representatives and shareholders from and against any and
all claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries, and deficiencies, including, without limitation, interest,
penalties, and reasonable attorney fees and costs, that the Company may incur or
suffer and that arise, result from, or are related to any breach or failure of
the Consultant to perform any of its representations, warranties and agreements
contained in this Agreement.


7.2 Company. The Company shall indemnify, defend, and hold harmless the
Consultant, and the Consultant’s officers, directors, affiliates,
representatives and shareholders from and against any and all claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including, without limitation, interest, penalties, and reasonable
attorney fees and costs, that the Consultant may incur or suffer and that arise,
result from, or are related to (a) the performance of its obligations under this
Agreement, except to the extent arising from the gross negligence or willful
malfeasance of the Consultant, or (b) any breach or failure of the Company to
perform any of its representations, warranties and agreements contained in this
Agreement.



7.3 Survival. The provisions contained in this Section 7 shall survive the
termination of this Agreement and remain operative and in full force and effect
until the applicable statute of limitations.


4

--------------------------------------------------------------------------------




8. Business Expenses. The Company shall reimburse the Consultant for reasonable
business expenses incurred by the Consultant, provided that the Consultant
submits verification of the nature and amount of said expenses in accordance
with the reimbursement policies from time to time reasonably adopted by the
Company. Reimbursements shall be made within twenty days of the Consultant’s
providing verification thereof. Notwithstanding the foregoing, the Company shall
have the right to pre-approve, for each month of the Term, each individual
expense exceeding $1,000 and aggregate expenses exceeding $5,000. The Company’s
obligations with respect to expenses incurred during the term of this Agreement
shall survive the termination of this Agreement. 
 
9. Notices.  Unless otherwise specifically provided in this Agreement, all
notices or other communications (collectively and severally called “Notices”)
required or permitted to be given under this Agreement, shall be in writing, and
shall be given by: (A) personal delivery (which form of Notice shall be deemed
to have been given upon delivery), (B) by private airborne/overnight delivery
service (which forms of Notice shall be deemed to have been given upon confirmed
delivery by the delivery agency), or (C) by facsimile transmission, provided the
receiving party has a compatible device or confirms receipt thereof (which forms
of Notice shall be deemed delivered upon confirmed transmission or confirmation
of receipt). Notices shall be addressed to the address set forth in the
introductory section of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other party.


A copy of any notice to the Consultant shall be given as follows at the same
time as it is given to the Consultant:


Raymond T. Pirraglia
Attorney at Law
74 Narrows Road South
Staten Island, New York 10305
Facsimile: (718) 273-5950


A copy of any notice to the Company shall be given as follows at the same time
as it is given to the Company:


Kevin Friedmann, Esq.
Richardson & Patel, LLP
405 Lexington Avenue, 26th Floor
New York, NY 10174
Facsimile: (212) 907-6687


10. Choice of Law and Venue. This Agreement shall be governed according to the
laws of the state of Delaware. Venue for any legal or equitable action between
the Company and the Consultant which relates to this Agreement shall be in the
City of New York, New York, Borough of Manhattan.


11. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
services to be rendered by the Consultant to the Company and contains all of the
covenants and agreements between the parties with respect to the services to be
rendered by the Consultant to the Company in any manner whatsoever. Each party
to this agreement acknowledges that no representations, inducements, promises,
or agreements, orally or otherwise, have been made by any party, or anyone
acting on behalf of any party, that are not embodied herein, and that no other
agreement, statement, or promise not contained in this Agreement shall be valid
or binding on either party.
 
5

--------------------------------------------------------------------------------




12. Counterparts. This Agreement may be executed manually or by facsimile
signature in two or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute but one and the same
instrument.
 
13. Arbitration. The parties hereby agree that all controversies, claims and
matters of difference shall be resolved by binding arbitration before the
American Arbitration Association (the “AAA”) located in the City of New York,
New York, Borough of Manhattan, according to the rules and practices of the AAA
from time-to-time in force; provided however that the parties hereto reserve
their rights to seek and obtain injunctive or other equitable relief from a
court of competent jurisdiction, without waiving the right to compel such
arbitration pursuant to this section. The arbitrator shall apply Delaware law in
rendering a decision. The decision of the arbitrator within the scope of the
submission will be final and binding on the parties, and any right to judicial
action on any matter subject to resolution by arbitration hereunder hereby is
waived unless otherwise required by applicable law, except suit to enforce an
award by the arbitrator or in the event resolution by an arbitrator is not
available for any reason. The losing party (as determined by the arbitrator)
shall pay the arbitrator’s fees and charges; however, each party shall bear such
party’s own costs and expenses with respect to the arbitration of any
controversy, dispute, or claim under this Section 13, including any legal fees
or expenses.


14. Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be determined to be
invalid, illegal or unenforceable under present or future laws effective during
the term of this Agreement, then and, in that event: (A) the performance of the
offending term or provision (but only to the extent its application is invalid,
illegal or unenforceable) shall be excused as if it had never been incorporated
into this Agreement, and, in lieu of such excused provision, there shall be
added a provision as similar in terms and amount to such excused provision as
may be possible and be legal, valid and enforceable, and (B) the remaining part
of this Agreement (including the application of the offending term or provision
to persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable) shall not be affected thereby and shall continue in
full force and effect to the fullest extent provided by law.


15. Preparation of Agreement. It is acknowledged by each party that such party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of same. In light of these facts it is acknowledged that
no party shall be construed to be solely responsible for the drafting hereof,
and therefore any ambiguity shall not be construed against any party as the
alleged draftsman of this Agreement.


16. No Assignment of Rights or Delegation of Duties by Consultant; Company’s
Right to Assign. The Consultant’s rights and benefits under this Agreement are
personal to the Consultant and therefore no such right or benefit shall be
subject to voluntary or involuntary alienation, assignment or transfer except as
provided in Section 2. The Company may assign its rights and delegate its
obligations under this Agreement to any successor in interest of the Company.
 
6

--------------------------------------------------------------------------------




17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all parties hereto.


18. Electronically Transmitted Documents. If a copy or counterpart of this
Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or email of a “pdf.” file, such
facsimile or “pdf.” document shall for all purposes be treated as if manually
signed by the party whose facsimile or “pdf.” signature appears.


7

--------------------------------------------------------------------------------



WHEREFORE, the parties have executed this Agreement on the date first written
above.
 

       
“CONSULTANT”


DK True Energy Development Ltd.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: David Kahn   Title: Director

 

        RTP Secure Energy Corp.  
   
   
  By:    

--------------------------------------------------------------------------------

Name: Raymond T. Pirraglia   Title: President




       
“COMPANY”
United Heritage Corporation
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:   Title:

 
 
8

--------------------------------------------------------------------------------



EXHIBIT “A”


DUTIES OF CONSULTANT


(1) The Consultant agrees to provide consulting services, including but not
limited to reservoir analysis, geological and engineering expertise, as required
and reasonably requested from time to time by the Company, to assist the Company
with respect to: (i) reviewing technical data and providing advice regarding the
development of the Company’s Wardlaw field; (ii) identifying and introducing the
Company to management candidates, including prospective members of the Company’s
Board of Directors and officers; (iii) interacting with potential investors in
the Company; (iv) assisting and advising the Company with respect to developing
a pilot program for production of the Wardlaw field; (v) assisting and advising
the Company with respect to producing a full development plan for the full
production of the Wardlaw field; and (vi) other related matters.


(2) The parties understand agree that the Consultant’s responsibilities and role
with respect to the services described in (1) above are that of providing
general information and initial introductions, and additional assistance and
cooperation as may be requested by the Company; and that in no manner or respect
is the Consultant a broker, dealer or an expert nor shall the Consultant have
responsibility for matters related to the viability of any transaction, or the
tax, financial or legal consequences thereof; and, in that regard, the Company
is responsible for obtaining its own counsel and other advisers with respect to
such matters.


(3) The parties understand and agree that all services performed by DK True
Energy Development Ltd. hereunder shall be performed outside of the United
States.


9

--------------------------------------------------------------------------------




EXHIBIT “B”


FORM OF WARRANT


10

--------------------------------------------------------------------------------




EXHIBIT “C”



ALLOCATION OF WARRANTS


DK True Energy Development Ltd.
5,250,000 shares
RTP Secure Energy Corp.
3,750,000 shares



11

--------------------------------------------------------------------------------


 